Title: From John Adams to Joseph Wheaton, 7 October 1818
From: Adams, John
To: Wheaton, Joseph



Sir
Quincy October. 7th. 1818

I have not Sooner answered your Letter of the 11th of July because I really knew not what to say to it.—
You and I have grievances: but I have no better Advice to give you or myself, than my Friend Otis gave to Molineux, “to put the List in our Pocketts, least the World should laugh at us”—
The History of Your Life written by yourself would be as curious and for what I know, as instructive as any Life that has been written.
I believe you have just Claims upon your Country and her Government, but I cannot interfere. I have always believed you to be an honest Man—
You may Show this Letter to the Secretary of State and pray him to give you a Candid hearing: but I am not Sufficiently informed to give any Advice to him or to you. I am with long continued Esteem, your Sincere / well wisher and humble Servant

John Adams